Title: From James Madison to James Madison, Sr., 1 May 1796
From: Madison, James
To: Madison, James, Sr.


Hon’d Sir
Philada. May 1. 96.
Inclosed is a letter from Mr. Chew, with the papers to which it refers. I have not yet recd. the subsequent letter promised. I have thought it best to put every thing he has sent into your hands, that you may be the better able to take the steps which his interest requires. The Letter for Z. Taylor, will go with more safety by private hands from Orange, than thro’ the post office from this place.
The Treaty was yesterday carried by 51 agst. 48. You will see the course of the business in the Newspaper. I begin now to hope for an end to the Session: but hardly expect to be in Orang⟨e⟩ within the present month. I inclose to brother Wm. a continuation of the debates on the Treaty; 
